999 F.2d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leonard SAYE;  Dorothy A. Saye, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 92-15303.
United States Court of Appeals, Ninth Circuit.
Submitted July 12, 1993.*Decided July 16, 1993.

Before WALLACE, Chief Judge, and D.W. NELSON and O'SCANNLAIN, Circuit Judges.

ORDER

1
The Sayes appeal from the order of the district court granting the government's motion for summary judgment in the Sayes' action to quiet title in real property on which the government has filed a notice of a tax lien.   The district court exercised jurisdiction pursuant to 28 U.S.C. § 1340.   We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.   We affirm for the reasons stated in the district court's order dated February 4, 1992.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4